              Case 1:19-cv-09155-ER Document 65 Filed 05/20/20The
                                                                Page 1 of 3 is X granted
                                                                  application
MEMO ENDORSED                                                                                                 __ denied


                                                                                    Edgardo Raihos, U. S .D .J
                                                                                    Dated: _____
                                                                                           May. 20, 2020  _
                                                                                    New York, New York
                                           STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
                                                                                         JANE M. AZIA
      LETITIA JAMES                                                                      BUREAU CHIEF
     ATTORNEY GENERAL                                                           CONSUMER FRAUDS & PROTECTION BUREAU


                                                                                                   May 19, 2020

   The Honorable Edgardo Ramos
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

   Re: State of New York v. Pennsylvania Higher Educ. Assistance Agency, No. 19-cv-9155 (ER)

   Dear Judge Ramos:

          We write on behalf of plaintiff the New York Attorney General’s Office to request an

   amendment to the Discovery Schedule submitted on May 15, 2020 (Docket No. 61) to correct

   errors in the parties’ previously proposed dates. The corrected dates appear in bold text in Exhibit

   A, attached. Counsel for the Pennsylvania Higher Education Assistance Agency consent to this

   request.



                                                              Respectfully submitted,

                                                              /s/ Carolyn Fast
                                                              Carolyn M. Fast
                                                              Assistant Attorney General
                                                              Bureau of Consumer Frauds and Protection
                                                              28 Liberty Street
                                                              New York, NY 10005
                                                              Telephone: (212) 416-6250

                                                              Attorney for Plaintiff the People of the State
                                                              of New York, by Letitia James, Attorney
                                                              General of New York




          28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8915 ● FAX (212) 416-6003 ● WWW.AG.NY.GOV
          Case 1:19-cv-09155-ER Document 65 Filed 05/20/20 Page 2 of 3



                                             EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 PEOPLE OF THE STATE OF NEW YORK,
 by LETITIA JAMES,
 Attorney General of the State of New York,

                       Plaintiff,
                                                         Civil Action No. 19-cv-9155
                v.

 PENNSYLVANIA HIGHER EDUCATION
 ASSISTANCE AGENCY, d/b/a
 FEDLOAN SERVICING and AMERICAN
 EDUCATION SERVICES,

                       Defendant.


                          JOINT PROPOSED DISCOVERY PLAN

       This Proposed Discovery Plan is submitted jointly by counsel for Plaintiff People of the

State of New York (NYAG) and Defendant Pennsylvania Higher Education Assistance Agency

(PHEAA), pursuant to the Court’s May 13, 2020 Minute Entry entered in this action.

       The parties propose that the deadlines in the Court’s January 7, 2020 Case Management

Order (Dkt. No. 31) be revised as follows:

           EVENT                                                        DATE
           Last date to amend pleadings/add parties                     July 10, 2020

           Last date to seek discovery from federal agencies*           November 23, 2020

           Document production cut-off (parties)                        December 22, 2020

           Last date for personal service of interrogatories and requests March 8, 2021
           for admission

           Fact discovery cut-off                                       April 16, 2021
          Case 1:19-cv-09155-ER Document 65 Filed 05/20/20 Page 3 of 3



           EVENT                                                             DATE
           Expert disclosure (initial)                                       April 23, 2021

           Expert disclosure (rebuttal)                                      May 14, 2021

           Expert discovery cut-off                                          June 11, 2021



*The Parties recognize that either party may seek to obtain discovery from the Department of

Education or other federal agencies; as the Parties cannot dictate deadlines for response to

federal agencies, the Parties will confer to agree upon reasonable extensions of discovery

deadlines to accommodate any delays on the part of federal agencies. If information not

reasonably available to a Party prior to November 23, 2020 causes a Party believe it is necessary

to seek discovery from a federal agency after that date, the Parties will confer, and, if unable to

reach an agreement as to the necessity, nature, or timing of any further discovery from the

agency, will seek the guidance of the Court.


 Dated: May 19, 2020

 Respectfully submitted,

    /s/ Carolyn M. Fast                                  /s/ Thomas F. Burke (by consent)
    Carolyn M. Fast                                      John C. Grugan (admitted pro hac vice)
    Jane M. Azia                                         Thomas F. Burke
    Laura J. Levine                                      BALLARD SPAHR LLP
    Sarah E. Trombley                                    1735 Market St., 51st Floor
    BUREAU OF CONSUMER FRAUDS AND                        Philadelphia, PA 19103-7599
    PROTECTION                                           Telephone: (215) 864-8500
    28 Liberty Street                                    Facsimile: (215) 864-8999
    New York, NY 10005
    Telephone: (212) 416-6250                            Marjorie Peerce (1921683)
                                                         BALLARD SPAHR LLP
    Attorneys for Plaintiff the People of the            1675 Broadway, 19th Floor
    State of New York, by Letitia James,                 New York, NY 10019
    Attorney General of New York                         Telephone: (646) 346-8039

                                                         Attorneys for Defendant Pennsylvania
                                                         Higher Education Assistance Agency
